Citation Nr: 0929222	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease.

2. Entitlement to service connection for residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In October 2005, the Veteran presented testimony before the 
undersigned at a video conference hearing. A transcript of 
that hearing is contained in the claims folder.

In a January 2006 decision, the Board denied the claims of 
entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease, and residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In October 2006, the Court 
granted a Joint Motion to vacate and remand the Board's 
decision. The Joint Motion directed the Board to discuss 
whether the evidence was sufficient to warrant a medical 
examination or opinion regarding the etiology of the 
appellant's conditions.

Subsequent to the Joint Remand, the Board in November 2007 
received additional medical evidence with a waiver of initial 
consideration by the RO. This evidence was reviewed by the 
Board and considered.

In a January 2008 decision, the Board denied the claims of 
entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease, and residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In March 2009, the Court granted 
a Joint Motion to vacate and remand the Board's decision. The 
Joint Motion, in essence, again directed the Board to discuss 
whether the evidence was sufficient to warrant a medical 
examination or opinion regarding the etiology of the 
appellant's conditions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that additional 
development is necessary regarding the Veteran's claim of 
entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease. The record reflects that 
the Veteran has not been afforded a VA examination which 
addressed the relationship, if any, between his claimed 
disorders and service.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id. See also McLendon v Principi, 20 Vet. App. 79 
(2006).  

At an October 2005 video conference, the Veteran testified 
that he had chest pain in service and elevated blood 
pressure.  He reported that he was held overnight at the 
Womack Army Hospital and underwent testing.  The examiners 
did not determine what had caused the chest pains.  He 
testified that he was not diagnosed with either heart or 
kidney disease during service, and that no physician had told 
him that his heart disease was related to his service.

The service medical records reveal complaints of chest pain 
in January 1992. X-ray evaluation at that time noted no acute 
cardiopulmonary disease. Neither heart nor a kidney disease 
was diagnosed.

In June 1992, the Veteran was seen with complaints of mild 
chest pain at rest. Following a physical examination the 
diagnosis was atypical chest pains. Again, neither a heart 
nor kidney disease was diagnosed.

Stress tests in December 1992 revealed no evidence of 
atypical chest pain and ruled out a myocardial infarction. X-
rays were noted to be normal. Once again, neither a heart nor 
kidney disease was diagnosed.

The Veteran was hospitalized in January 1993, for atypical 
chest pain. A myocardial infarction was ruled out. A stress 
test was negative of any pertinent abnormality. Yet again, 
neither a heart nor kidney disease was diagnosed.

The Veteran's December 1993 retirement examination revealed 
normal findings.

At a May 1994 general VA examination, the Veteran reported 
having chest pains in service in January 1993. Stress tests 
and other cardiac studies revealed no pertinent pathology. A 
diagnosis of a rib contusion was made at that time. Since 
then he had been asymptomatic except for occasional mild 
chest discomfort. A May 1994 examination was negative for any 
pertinent disorder.

In June 2002, seven years after separation from service, he 
was admitted to Womack Army Hospital with chest pains. 
Shortly thereafter he developed acute renal failure and was 
transferred on an emergency basis to the University of North 
Carolina Cardiac Care Unit (UNC). The diagnoses were 
cardiogenic shock, pericarditis, acute renal failure, and 
bacteremia.

A UNC final hospitalization report dated in December 2002 
notes that the Veteran suffered multiple myocardial 
infarctions between June and September 2002. In early June 
2002 he had severe chest pains radiating to his neck and left 
arm. He had another myocardial infarction at Womack Army 
Hospital and was transferred to UNC where he remained for two 
and a half months. He had another myocardial infarction, a 
stroke, became dialysis dependent, and was placed on life 
support. He also developed lower extremity deep vein 
thrombosis and ultimately underwent bilateral below the knee 
amputations.

In November 2007, the Board received a May 2007 Moore 
Regional Hospital hospitalization summary. It noted that the 
Veteran was hospitalized with chest pain, rule out myocardial 
infarction, and had a positive stress test. In addition it 
was noted that in 2002, he suffered an acute illness 
manifested by dehydration, coagulopathy and diffuse thrombic 
occlusions in various body organs. The Veteran also suffered 
transient renal failure in 2002. The combination of these 
illnesses resulted, in part, in the appellant undergoing 
bilateral below the knee amputations. The examiner noted that 
the Veteran was no longer in renal failure. The discharge 
diagnosis was probable non-cardiac chest pain. The examiner 
noted that the stress test was more than likely a false 
positive and the chest pain was noncardiac in nature. In 
addition the examiner noted that, "based on his wall motion 
analysis he did not have a myocardial infarction in the past 
as he states."

While there is no medical opinion linking service with the 
Veteran's postservice history of cardiogenic shock, 
pericarditis, acute renal failure, bacteremia, multiple 
myocardial infarctions, and a stroke, all being first 
diagnosed in 2002; the Veteran alleges that his in-service 
chest pains were the early manifestations of heart disease.  
He further maintains that his heart disease caused a stroke, 
kidney disease, and bilateral below the knee amputations, 
secondary to ischemia.  

In light of the appellate history of this case, the Board 
finds that a VA examination is needed to reconcile the 
Veteran's allegation, and the medical evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination by a cardiologist to 
determine whether it is as likely as not, 
is there a 50/50 chance, that any current 
cardiovascular disease is related to 
service.  The claims file, this remand, 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination.

(a)  In formulating the opinion, the 
examiner must address the clinical 
significance of the Veteran's multiple 
in-service complaints of chest pain, his 
postservice complaints of chest pain, and 
their relationship, if any, to his June 
2002 presentation of cardiogenic shock, 
pericarditis, acute renal failure, 
bacteremia, and myocardial infarction.  
The examiner must consider all the 
evidence of record, to particularly 
include the service medical records, 
postservice Womack Army Hospital medical 
records, and UNC medical center records 
where he remained for two and a half 
months for treatment of another 
myocardial infarction, a stroke, 
dialysis, and a need for life support.  
He also developed lower extremity deep 
vein thrombosis and ultimately underwent 
bilateral below the knee amputations.)

(b)  The examiner must specifically 
express an opinion as to whether it is at 
least as likely as not that residuals of 
heart disease, stroke, kidney disease, 
and bilateral below the knee amputations 
are related to the multiple episodes of 
in-service chest pains and any other 
relevant in-service symptom.  The 
discussion must address the clinical 
significance, if any, of chest pains 
subsequent to service.

NOTE:  The term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that  it is as medically sound to 
find in  favor of causation as it is to 
find against causation.

2.  The RO is to notify the appellant 
that it is his responsibility to report 
for any VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The Veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

